NUMBER 13-21-00151-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CYNTHIA V. BOLINGER,                                                       Appellant,

                                              v.

MARIA GUADALUPE CONTRERAS,                                                  Appellee.


               On appeal from the County Court at Law No.3
                       of Cameron County, Texas.


                                      ORDER

              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This cause is before the Court on pro se appellant Cynthia V. Bolinger’s motion for

emergency stay of a writ of possession. On March 9, 2021, a judgment of eviction was

issued against Bolinger in favor of appellee Maria Guadalupe Contreras by the Honorable

Sallie Gonzalez, Justice of the Peace, Precinct Five of Cameron County, Texas.
      On March 15, 2021, Bolinger appealed the judgment of eviction to County Court

at Law No. 3, Honorable David Gonzales III, presiding. Contreras filed a motion to dismiss

Bolinger’s appeal on April 12, 2021. It is unclear from the record when Contreras’s motion

to dismiss was granted and what supersedeas bond amount, if any, was set. However,

on April 29, 2021, Contreras filed a motion for writ of possession, which was granted on

May 12, 2021. See TEX. R. CIV. P. 510.13. Bolinger filed an “Appeal to Judgment” with

this Court on May 17, 2021. Bolinger’s motion for emergency stay followed.

      The Court, having examined and fully considered the emergency motion to stay,

is of the opinion that the motion should be temporarily granted. The writ of possession is

ordered STAYED pending further order of this Court, or until the case is finally decided.

The Court further requests that Contreras file a response to Bolinger’s request for

emergency stay on or before the expiration of ten days from the date of this order.



                                                                     PER CURIAM


Delivered and filed on the
28th day of May, 2021.




                                            2